DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicants’ response of 12/14/2020 has been considered and entered in the record. The objections and rejections of the previous Office Action are withdrawn in view of Applicants’ amendments, arguments and Terminal Disclaimer. The following new rejection is made in view of Applicants’ amendment. Applicants’ arguments have been considered, but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5-9, 11-16 and 18-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (US 2012/0018871) in view of Cabral, Jr. et al (US 5,945,737) or Sachdev et al (US 5,976,710).
	With respect to Claim 1, Lee et al discloses providing a first semiconductor die (Figure 7, 100) including a plurality of conductive vias  (Figure 7, 140) formed through the first semiconductor die; providing a second semiconductor die  (Figure 7, 210) including a plurality of contact pads (pad on top of bumps 230 in Figure 7, and paragraph 124) formed over an active surface (Figure 7, 212) of the second semiconductor die (pads would be deposited on top); disposing the second semiconductor die over the first semiconductor die with the contact pads of the second semiconductor die aligned and electrically coupled to the conductive vias of the first semiconductor die (Figure 7); depositing an encapsulant (Figure 7, 129, paragraph 63, polyimide resin which encapsulates wiring) over the first semiconductor die (Figure 7, 100); and forming a wiring interconnect structure (Figure 7, 120) over the first semiconductor die, wherein the wiring interconnect structure is electrically coupled to the second 

	Lee et al does not explicitly disclose forming a thin film  interconnect structure over the encapsulant as require by the Claims at hand.
	Cabral, Jr. is relied upon to disclose the use of thin film interconnectors as wiring interconnectors, and their formation over the encapsulant which encapsulates them. See column 4 line 65 to column 6, line 25.  
	Sanchez et al is also relied upon  to disclose the use of thin film interconnectors as wiring interconnectors, and their formation over the encapsulant which encapsulates them. See columns 7-8, and Examples 1-2 and column 10, lines 10-60.  
It would have been obvious for one of ordinary skill in the art, at the time of the invention to form a thin film structure over the encapsulant of Lee et al, as Cabral et al and Sanchez disclose the equivalence of wiring interconnect structures and thin film interconnects, and their benefit of providing electrical connections between different components. The use of a known component for its known benefit would have been obvious to one of ordinary skill in the art for its known benefit of providing electrical conductivity. Moreover, both of the Cabral, Jr. et al and Sanchez et al references disclose the formation of the wiring layer over the encapsulant which has been patterned.   

With respect to Claim 2, it would have been obvious for one of ordinary skill in the art to form a pitch between vertical conductive vias of less than 50 micrometers. The Examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or Allen et al v Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977); and In re Aller, 105 USPQ 233 (1955). In the present case, the use of smaller dimensions would be obvious to one of ordinary skill in the art, for its benefit of obtaining a smaller semiconductor device. Moreover, changes in size are prima facie obvious. See In re Dailey, 149 USPQ 47 (CCPA 1976). 
With respect to Claim 3 , it would have been obvious for one of ordinary skill in the art to form a thin film interconnect structure with a thickness of less than 50 micrometers. The Examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977); and In re Aller, 105 USPQ 233 (1955). In the present case, the use of smaller dimensions would be obvious to one of ordinary skill in the art, for its benefit of obtaining a smaller semiconductor device. Moreover, changes in size are prima facie obvious. See In re Dailey, 149 USPQ 47 (CCPA 1976). 
	With respect to Claim 5, Lee et al discloses a surface of the encapsulant (Figure 7, 129)  is coplanar with a surface of the first semiconductor die (Figure 7, 100). 
With respect to Claim 6, Lee et al disclose the thin film interconnect structure (Figure 7, 122, 128) is directly on the surface of the encapsulant and the surface of the first semiconductor die (Figure 7, 100).  

 Claim 7 is rejected for the reasons as discussed above with respect to Claim 1.
 With respect to Claim 8, it would have been obvious for one of ordinary skill in the art to form a pitch between vertical conductive vias of less than 50 micrometers. The Examiner notes that where the Allen et al v Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977); and In re Aller, 105 USPQ 233 (1955). In the present case, the use of smaller dimensions would be obvious to one of ordinary skill in the art, for its benefit of obtaining a smaller semiconductor device. Moreover, changes in size are prima facie obvious. See In re Dailey, 149 USPQ 47 (CCPA 1976). 
With respect to Claim 9 , it would have been obvious for one of ordinary skill in the art to form a thin film  interconnect structure with a thickness of less than 50 micrometers. The Examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977); and In re Aller, 105 USPQ 233 (1955). In the present case, the use of smaller dimensions would be obvious to one of ordinary skill in the art, for its benefit of obtaining a smaller semiconductor device. Moreover, changes in size are prima facie obvious. See In re Dailey, 149 USPQ 47 (CCPA 1976). 
	With respect to Claim 11, Lee et al discloses a surface of the encapsulant (Figure 7, 129)  is coplanar with a surface of the first semiconductor die (Figure 7, 100). 
With respect to Claim 12, Lee et al discloses  the thin film interconnect structure (Figure 7, 122, 128) is directly on the surface of the encapsulant and the surface of the first semiconductor die (Figure 7, 100).  
With respect to Claim 13, Lee et al discloses providing drop-down routing of electrical signals from the contact pads of the second semiconductor die to the conductive vias of the first semiconductor die. See Figure 7, conductive portions of build-up interconnect layer 120. 

 With respect to Claim 15, it would have been obvious for one of ordinary skill in the art to form a pitch between vertical conductive vias of less than 50 micrometers. The Examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977); and In re Aller, 105 USPQ 233 (1955). In the present case, the use of smaller dimensions would be obvious to one of ordinary skill in the art, for its benefit of obtaining a smaller semiconductor device. Moreover, changes in size are prima facie obvious. See In re Dailey, 149 USPQ 47 (CCPA 1976). 
With respect to Claim 16 , it would have been obvious for one of ordinary skill in the art to form a thin-film interconnect structure with a thickness of less than 50 micrometers. The Examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977); and In re Aller, 105 USPQ 233 (1955). In the present case, the use of smaller dimensions would be obvious to one of ordinary skill in the art, for its benefit of obtaining a smaller semiconductor device. Moreover, changes in size are prima facie obvious. See In re Dailey, 149 USPQ 47 (CCPA 1976). 
With respect to Claim 18, Lee et al discloses a surface of the encapsulant (Figure 7, 129)  is coplanar with a surface of the first semiconductor die (Figure 7, 100). 
With respect to Claim 19, Lee et al discloses the thin film interconnect structure (Figure 7, 122, 128) is directly on the surface of the encapsulant and the surface of the first semiconductor die (Figure 7, 100).  


Claim 21 is rejected for the reasons as discussed above with respect to Claim 1. Moreover, the encapsulant is disposed around the first semiconductor die. See Figure 7, 129 of Lee et al, located on every portion of die 110.
 With respect to Claim 22, it would have been obvious for one of ordinary skill in the art to form a pitch between vertical conductive vias of less than 50 micrometers. The Examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977); and In re Aller, 105 USPQ 233 (1955). In the present case, the use of smaller dimensions would be obvious to one of ordinary skill in the art, for its benefit of obtaining a smaller semiconductor device. Moreover, changes in size are prima facie obvious. See In re Dailey, 149 USPQ 47 (CCPA 1976). 
With respect to Claim 23 , it would have been obvious for one of ordinary skill in the art to form a thin-film interconnect structure with a thickness of less than 50 micrometers. The Examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977); and In re Aller, 105 USPQ 233 (1955). In the present case, the use of smaller dimensions would be obvious to one of ordinary skill in the art, for In re Dailey, 149 USPQ 47 (CCPA 1976). 
With respect to Claim 24, Lee et al discloses a surface of the encapsulant (Figure 7, 129)  is coplanar with a surface of the first semiconductor die (Figure 7, 100). 
With respect to Claim 25, Lee et al discloses the thin film interconnect structure (Figure 7, 122, 128) is directly on the surface of the encapsulant and the surface of the first semiconductor die (Figure 7, 100).  

Allowable Subject Matter
Claims 4, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
March 9, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812